Citation Nr: 1710399	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to March 9, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel
INTRODUCTION

The Veteran served in the Army from June 1968 to June 1971.  His awards and decorations included a National Defense Service Medal, a Vietnam Service Medal, and an M-14 Expert Badge.  The Board sincerely thanks him for his honorable service to his country.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from the October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted an initial 10 percent rating from April 27, 2009, the date of receipt of the Veteran's claim of service connection for PTSD.  A July 2016 rating decision increased the rating of the Veteran's service-connected PTSD to 100 percent effective March 9, 2015.  Thus, the Board will not discuss the period following this date, as the benefit has been granted in full.  


FINDINGS OF FACT

1.  Prior to August 1, 2013, the Veteran's PTSD was manifested by symptoms no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  As of August 1, 2013, the Veteran's PTSD was reasonably shown to have been manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to August 1, 2013, the criteria for an initial 30 percent rating, but no higher, for PTSD has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2016).

2.  A 100 schedular rating is warranted for the Veteran's PTSD from August 1, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.130, Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, military service records, as well as VA medical treatment records, a buddy statement, and statements from the Veteran.  

The Veteran was afforded a VA examination in September 2009.  Although outside of the period on appeal, VA examinations reports have also been considered from March 2015, and October 2015.  The VA examinations are a sufficient basis on which to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has made numerous statements that he applied for workers benefits and took medical leave, including using the Family and Medical Leave Act (FMLA).  VA has a duty to assist the Veteran in obtaining these records.  However, the record shows that in November 2005 the Veteran refused to obtain employment records for VA, and that in August 2011 the Veteran provided one non-medical employment record as part of a Social Security Administration (SSA) application for retirement benefits.  Additionally, the Veteran's statements regarding the FMLA, if true, did not specify the reason that he used to apply for these benefits.  The Veteran stated that he has taken time off due to carpal tunnel, shoulder and neck pain, neuropathy, as well as depression.  As the Veteran has not provided records to VA when requested, or clarified why and when he took time off for medical reasons, or adequately identified any records of the foregoing so that VA may obtain them, the Board finds that the VA's duty to assist with respect to obtaining his employment records has been met.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (it is well established that the duty to assist is not a one-way street).

In June 2010, the Veteran stated that he went to the ER for a severe panic attack.  All VA records from this period have been reviewed, and do not show that the Veteran had an ER visit.  As the Veteran has not adequately identified the health care facility where he received this ER care to VA.  As such, VA's duty to assist in regards to this record is satisfied.  

The Board notes that record indicate that the Veteran is receiving SSA benefits.  However, the evidence and record does not show, nor does the Veteran allege, that the SSA records are pertinent to the issue on appeal.  Specifically, the transcript from the October 2016 hearing shows that the Veteran was receiving SSA retirement benefits.  Records from June 1986 show that the Veteran made SSA disability claims for a back condition, unrelated to his PTSD.  As such, no additional SSA records have been obtained.  See Golz v.Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (the Court need not impose additional burdens on the Board with no benefit going to the claimant).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

B. 
Higher Evaluation

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Moreover, adjudication of a claim for a higher initial disability rating should include specific consideration of whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App, 119 (1999). 

C. Pertinent Rating Criteria

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

II. Factual Background

In medical records from December 2003 to April 2004, the Veteran was noted as mildly anxious and had a negative depression screening.  From April to November 2005, he stated that he was diagnosed with depression in service, and that he had suicidal ideation without intent.  He endorsed hypervigilance, nightmares, intrusive thoughts, avoidance behavior, and disturbance of social function since returning from Vietnam.  A medical provider found that he scored in the "extreme range of depression."  In June 2006, he endorsed difficulty sleeping and at work, and had thoughts of harming his co-workers.  He stated that he heard "noises," but denied hallucinations.  In May, June, and October 2007, he reported improvements to his symptoms and mood due to medication, that he went from full-time to part-time employment, and that he was well liked at work.  In February 2008, he returned to full-time work, but worked from his home.  He denied other depressive symptoms and endorsed excellent compliance with his medications.  

The Veteran filed his claim for service connection for PTSD in April 2009.  In his June 2009 statement in support of claim, the Veteran stated that he relives a mortar attack from service.  He jumps out of bed and falls to the floor half-asleep, and on several occasions has woken up from this.  He turns lights on in his house at night because he feels like something will happen.  In a VA authorization and consent to release information form from that month, the Veteran reported that his neck and shoulder pain increased.  This caused him to call off from work frequently, and that he is only able to work six hours a day.  

In a June 2009 correspondence, the Veteran's wife recounted the Veteran's history following his separation from service.  She stated that the Veteran was unable to work with or around people.  He could not maintain any job for any length of time.  He wakes up at night upset and afraid because he heard bombs outside exploding outside his barracks.  His constant fighting with her lead their son to move in with his grandparents.  He became a "different person" when he received treatment from VA for his diabetes and emotional needs.  He works alone from home, without contact or interactions with other people.  He still has dreams about Vietnam and getting killed.  He is hypervigilant, and is "edgy" about anyone being on his property.  He does not have any friends and does not participate in social activities.  He was arrested for public intoxication, disorderly conduct, and domestic violence on several occasions.  

In the September 2009 PTSD initial evaluation, the Veteran reported that he does not like being around people, becomes anxious, and has nightmares of Vietnam.  He feels depressed, has no libido, sleeps poorly, has low interest, and has difficulty concentrating.  He reported no current suicidal ideation.  He has been married since 1971 and frequently argues with his wife.  He stated that he lost 26 weeks of work in the last 12 months because he felt depressed.  He reported no history of attempted suicide, and that he had a history of drunken violence/assaultiveness.  He lost many jobs due to anger.  The VA examiner noted that the Veteran had a history of auditory hallucinations, and markedly diminished interest and participation in significant activities.  Problems related to occupational functioning were decreased concentration and poor social interaction.  He was diagnosed with mild chronic PTSD, and depression not otherwise specified.  The examiner did not find total occupational and social impairment, or reduced reliability and productivity.  He opined that there was no occasional decrease in work efficiency, or intermittent periods of inability to perform occupational tasks due to PTSD.  The Veteran had satisfactory functioning, as his symptoms were transient/mild and occurred during times of significant stress.  The Veteran was noted as neatly groomed.  His mood was depressed with a normal affect.  He was fully oriented, his thought process was unremarkable.  He denied hallucinations and suicidal and homicidal intent.  He was given a GAF score of 70.

In a December 2009 VA psychiatry consult, the Veteran's symptoms were noted as stably improved, and that he was not a violence risk.  In a January 2010 Psychology note, he reported that he was undergoing cognitive processing therapy.  He felt less anxious, and noticed changes in his work interactions.  The medical provider noted that the Veteran continued to avoid interactions, so his improvements were minimal.  The next month in a VA emergency department note, the Veteran reported worsening anxiety and increased stress at work.  He said that he felt like taking all of his medications and ending his life.  He clarified that this was not suicidal ideation, but an expression of frustration.  He was noted as being a low suicide risk.  

In a March 2010 VA psychiatry note, the Veteran stated his most prominent symptom was irritability.  He was fatigued, had little to no motivation, and wanted to stay in bed all day.  He noted that despite compliance with medications, his depression and anxiety returned.  He did not sleep well at night, but he took several naps during the day, sleeping a total of nine to ten hours a day.  He said that he used the Family and Medical Leave Act to miss work so that he would not lose his job.  He has chronic pain that affects his mood and energy, and denied anxiety and panic attacks.  He endorsed compliance with his medications.  He was given a GAF score of 65.  

In a June 2010 VA PTSD consult, the Veteran complained of intrusive symptoms of almost nightly nightmares, and struggling with avoidance and hyper arousal.  He experiences intrusive thoughts several times a week with anxiety and strong physical reactions to dreams.  He would sleep approximately five hours a night.  He was hypervigilant, easily startled, and anxious about publically losing control of his emotions.  He did not like being around people, and reported depression, no libido, restlessness, low interest, and difficulty concentrating.  He noted that he was currently unemployed, and frequently angry/irritated.  He reported that he went to the ER because of a severe panic attack.  He has a good relationship with his wife; however, he is often irritable and "snaps" at his family.  His mood was euthymic with appropriate affect.  His thought process was problem-focused, with fair insight and judgment.  He did not have current suicidal intent.  He was given a GAF score of 60. 

In a VA psychiatry note the following month, the Veteran reported that his medications were working perfectly.  He did not complain of fatigue, or lack of motivation.  He no longer stayed in bed all day, and slept nine to ten hours a day.  He denied anxiety and panic attacks, but complained that his chronic pain affected his mood.  He was noted as having fair hygiene and being cooperative.  His mood was euthymic with an irritable affect.  He was well-oriented, and his recent and remote memory were intact.  He denied hallucinations and suicidal and homicidal intent.  His thought process was coherent, with fair insight and good judgment.  He was given a GAF score of 75.

From August 2010 to November 2010, the Veteran attended VA PTSD group therapy.  There he was reported as participating in cognitive processing therapy, and that he was acting appropriately during the sessions.  In November, he reported less anger, hyper arousal, and ability to think and talk about traumatic events.  He also noted that his family noticed that he was "changing."  

In an October 2010 statement of claim, the Veteran stated that his neuropathy only allowed him to work 20 hours per week, but was only able to work about eight to ten hours.  In a September 2011 statement, the Veteran stated that he was exposed to Agent Orange and other pesticides in Vietnam, and that he felt tired and weak most of the time.  He stated that he works less than 20 hours a week and that he "never goes anywhere or does anything."  He noted that he had to retire, and provided his August 2011 SSA retirement application and an August 2011 pay stub that showed that he had made $10,364.28 that year to date.  

In November and December 2011 VA cardiology reports, the Veteran was noted as having a history of anxiety.  In a February 2012 VA current active problems list, the Veteran was noted as having PTSD, major depression, recurrent, and anxiety disorder not otherwise specified.  In a May 2012 VA physician's note, the Veteran reported for a diabetes related checkup and was assessed with PTSD.  In July 2012, he reported for a VA eye examination.  

In a June 2013 VA behavioral health intake note, he reported sleep problems, anxiety, depression, symptoms of pain, nightmares, flashbacks, mood swings, anger, and memory problems.  He said he was recently fired because of an anger-related episode at work that was related to stress.  The medical provider's impression was depression not otherwise specified.  The next month, he reported that he had negative thoughts regarding the hopelessness of his medical conditions.  He was noted as cooperative.  His mood was euthymic or depressed with an appropriate affect.  He denied hallucinations, and suicidal and homicidal intent.  His thought process was coherent, with fair insight and good judgment.  

In a February 2015 private initial psychiatric evaluation, the Veteran stated that he had depression, diminished interests and pleasure, fatigue, feelings of worthlessness/excessive guilt, and felt sad and empty.  He was easily fatigued, had muscle tension, experienced difficulty falling and staying asleep, experienced social anxiety, and worried that others were watching him.  He rated his feelings of depression and anxiety as an eight out of ten, with ten being the worst.  He said that he had paranoid ideation, and that he hears voices that belittle and mock him.  He reported that these were lifelong experiences.  The doctor noted that the Veteran experienced insomnia, social withdrawal, tearfulness, anger, and that he picked fights.  He was noted as having a good marital history.  The doctor opined that the Veteran had Axis I schizoaffective schizophrenia.  He was noted as groomed, with a depressed mood and a congruent affect.  He was fully oriented with recent and remote memory intact.  He endorsed auditory hallucinations, and had no suicidal and homicidal intent.  He had good impulse control, with good insight and judgment.  He was given a GAF score of 60.  

In the March 2015 VA PTSD DBQ, the Veteran reported that he does not see his brothers, and does not socialize with friends.  He does not go to church, or other regular meetings, because he cannot tolerate being in public places.  He has relationships with his wife, son and grandchildren.  He said that he worked 13 years for a hotel, but he was fired for getting angry with a customer.  He has not been able to secure a job since.  He got angry at his neighbor's kids for kicking balls into his yard, and that his wife prevented a physical altercation between him and his neighbor.  He becomes very angry and feels out of control, and experiences abundant road rage.  He reported that he received anger management treatment once in the last year, and that he is not taking any psychiatric medications due to side effects.  He has persistent auditory hallucinations of voices that insult him.  These onset two years ago, and occurred a few times a week, but did not occur when he was taking medication.  He denied any psychiatric hospitalizations since the last (September 2009) VA examination.  

The VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred more than weekly, chronic sleep impairment, and mild memory loss.  The VA examiner found impairments of short and long term memory, flattened affect, and disturbances of motivation and mood.  He had difficulty establishing and maintaining effective work and social relationships and adapting to stressful circumstances, including work or work-like settings.  The VA examiner concluded that the Veteran's occupational and social impairment was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conservation.  The Veteran presented as adequately groomed and alert.  His attitude was open and cooperative.  His affect was appropriate to his mood.  His thought process and content were within normal limits, and his concentration was grossly intact.  He was fully oriented, and his abstract thinking and judgment to hypothetical situations within normal limits.  

A March 2015 VA mental health note shows that the Veteran reported hearing voices and engaging in conversations with them.  He said that he started experiencing auditory hallucinations "a long time ago," but kept it a secret, with them now becoming more concerning.  The care provider noted that the auditory hallucinations were exacerbated by his depressive/PTSD symptoms.  He was noted as having poor management skills for his stress, sleep problems, anxiety, depressive symptoms, pain, and mood swings/anger problems.  He did not express suicidal ideation, or intent to harm others.  Later that month in a VA psychiatry intake consult note, the Veteran stated that around 2005, he considered hanging himself, but changed his mind before he attempted suicide.  He also reported that he experienced auditory hallucinations of a voice that was criticizing and/or insulting him for the last four to five years.  He was assessed to have schizoaffective disorder depressed type.  

In the October 2015 PTSD VA examination, the examiner concluded that it was not possible to differentiate what portion of each of the Veteran's symptoms was attributed to each of his psychiatric diagnoses.  His marital and familial relationships were negatively affected by his diagnoses. The examiner concluded that the Veteran's level of occupational social impairment was reduced reliability and productivity, and further concluded that his PTSD and depression symptoms contributed to his job loss and inability to obtain additional employment.  

In the October 2016 Board hearing, the Veteran testified that he still has the same symptoms since 2009.  He felt excessive guilt and emptiness, and had diminished interest and pleasure.  He experienced fatigue, and does not feel like being active.  He reported that he either had disturbed sleep, or does not sleep at all.  He testified that he was paranoid and always vigilant.  He replaced the lights around his house with spotlights so he could see who was outside.  He does not like to leave the house or go out in public, and he does not meet with others.  He stated that he had no family, and that he fights with his wife's family.  He used to drink large quantities of alcohol, and was arrested three times.  He heard voices every day since leaving service.  The voices "cuss" at him, and when he speaks to others, the voices tell him to cuss at the person he is addressing.  He worked for a hotel from 2000 to 2013 for 40 hours a week, and said he left this job because the customers always made him angry.  He then stated, however, that he was terminated in August 2013 from this job after he was rude to a customer on a monitored call.  He testified that he has not worked since this termination.  He reported that he has bad concentration, and cannot understand exactly what is being said to him.  He claimed that VA "dropped" his case, and that a VA doctor "talk[ed] bad" about him when he was assessed as schizophrenic.  He concluded that he felt that his disability was very high.

III. Analysis

After considering all the evidence of record, the Board finds that the evidence is sufficient to establish that an initial 30 percent disability rating, but no higher, is warranted for the Veteran's service-connected PTSD prior to August 1, 2013.  In so concluding, the Board finds persuasive the Veteran's VA treatment records which note the Veteran's symptoms of depression, isolation, anxiety, sleeping problems, irritability, anger, and flashbacks.  His June 2009 to July 31, 2013, treatment records reflect that his PTSD symptoms led to intermittent periods of inability to perform occupational tasks.  He experienced periods of hypervigilance and irritability, and has been noted to isolate from others.  Within the appeal period, his GAF scores from September 2009 to June 2013 were 70, 65, 60, and 75, indicating mild to moderate PTSD symptoms.  The Board notes that these documented symptoms, along with the GAF scores, most closely align with the criteria for a 30 percent disability rating, but no higher. 

Prior to August 1, 2013, the evidence does not demonstrate the Veteran had occupational and social impairment that more closely approximated the criteria for a rating higher than 30 percent.  He was working full-time in customer service for a hotel, and maintained familial relationships with his wife, son, and grandchildren.  The evidence of record during this period does not reflect that the Veteran presented with a flattened affect, and he did not report experiencing constant panic attacks.  Additionally, the Veteran was not shown to have circumstantial, circumlocutory speech, or stereotyped speech during the relevant time period.  In this regard, the June 2009 through July 2013 treatment records showed that the Veteran's speech was considered to be normal.  As for the Veteran's judgment, treatment records form June 2009 through July 2013 noted the Veteran's judgment as good, fair, within normal limits, or intact.  As to the Veteran's memory, he claimed that his memory and concentration were significantly affected.  However, throughout the period of June 2009 through July 2013, he was noted as having an intact long-term and short-term memory.  

Notably, in the September 2009 VA examination the Veteran endorsed a good family life and has relationships with his wife, son, and grandchildren.  In the March 2015 VA examination he stated that he has been married since 1971.  While the Veteran endorsed irritability and anger, he testified that he maintained a full-time customer service position at a hotel, where he claimed that customers were "rude" to him, for approximately 13 years.  

The Board notes that the record contains considerable lay evidence.  In addressing the lay evidence and determining its probative value, attention is directed to both competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that the Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board finds that the Veteran is competent to explain his subjective symptoms of irritability, anger, auditory hallucinations, hypervigilance, and anxiety.  The Board additionally finds that the Veteran is competent to testify as to his employment, his relationships with others, and other personal history.  

Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 6 Vet. App. 498 (1995).  

The Board finds that the Veteran's statements with respect to the reasons why he reduced hours or left employment as well as his statements with respect to the date that he last worked lack credibility as they are inconsistent.  The Board expressly notes that the Veteran advised the RO in November 2005 that he did not want to obtain his employment records for VA.  However, the claims file does contain one employment record, a pay stub, which he had provided to SSA in connection with an August 2011 application for SSA retirement benefits.  The Veteran's statements with respect to his work history are inconsistent as at various times during the appeal he claimed that he reduced his own hours to avoid stress or missed work due to depression while at other times he stated that he reduced his hours due to either carpal tunnel, neuropathy, or neck and shoulder pain (not due to mental health reasons).  

The Veteran's reports regarding when he stopped working are also inconsistent.  He has variously reported that he was unemployed in June 2010, that he retired in September 2011, and that he was terminated in June and August 2013 after an altercation with a customer.  The record is silent for corroborative evidence of these reported terminations outside of the Veteran's testimony; however, as noted above the record shows he has affirmatively declined to provide VA with employment information when requested.  In light of the numerous inconsistent and vague statements regarding his employment throughout the appeal period, and the lack of corroborative evidence, the Board will assign the date of August 1, 2013, as the date the Veteran no longer was working as that was the latest date reported by the Veteran that he became unemployed.  (In October 2016 he testified that he worked 40 hours a week for 13 years until August 2013).. 

Additionally, while the September 2009 PTSD evaluation notes that the Veteran has a "history" of auditory hallucinations, the record is silent for contemporaneous reports of any active instances of this symptom during the appeal period until February 2015.  Subsequent to that date, the Veteran's reports regarding when his hallucinations began have been inconsistent and are therefore less than credible.  In March 2015 alone he stated that his auditory hallucinations began two years ago, four to five years ago, and "a long time ago."  At the hearing before the undersigned, he testified that his auditory hallucinations have been present since service.  The Board notes that since February 2015, the Veteran expanded the time that he claimed to have experienced auditory hallucinations, while additionally making vaguer statements regarding onset, until the October 2016 hearing.  

In the September 2009 VA examination, the VA examiner concluded that the Veteran had some difficulty in establishing and maintaining effective work and social relationships.  This was based, in part, on the Veteran's statements that he had lost many jobs in the past due to anger, he does not like being around people, and has anxiety.  However, this level of impairment is contemplated by his 30 percent rating and is not productive of occupational and social impairment with reduced reliability and productivity or any higher rating.  

The Board finds that the preponderance of the evidence does not demonstrate that the Veteran's PTSD warranted a higher rating or met the criteria for total occupational and social impairment from April 27, 2009, to July 31, 2013.  Additionally, there was no evidence that the Veteran had impairment in thought processes or communication, grossly inappropriate behaviors, persistent homicidal or suicidal ideations with plan and/or intent, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for such things as his own name, names of close relatives, or his occupation, or other symptoms of similar severity or effect indicative of total occupational and social impairment.  

The preponderance of the evidence is against a finding that the Veteran had active suicidal ideation at any time prior to August 1, 2013, so as to warrant a higher rating.  The September 2009 VA examination included an unexpounded notation of a "history" of prior suicidal ideation, and showed the Veteran denied suicidal ideation during the examination.  In February 2010, he presented to VA with suicidal ideation without attempt; however, the record shows that his statement of wanting to end his life was made in "frustration."  The Board, from the Veteran's explanation as to the intent of his statement, infers that this statement was hyperbole and not suicidal ideation warranting a higher rating.  June to July 2013 VA behavioral health lab records showed there was no change in his mood, and that the Veteran vehemently denied thoughts of harming himself and others.  

The Board has considered whether referral of the Veteran's symptoms from April 27, 2009, to July 31, 2013, for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's PTSD is encompassed by the schedular criteria by the 30 percent rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the period from August 1, 2013, the Board finds that the October 2015 VA examiner's conclusion that the Veteran's PTSD and depression symptoms contributed to his job loss and inability to obtain additional employment is credible and highly probative as to the severity of the Veteran's PTSD from August 2013 (when he reported he lost his job) to the present.  The Board finds that the Veteran's testimony that he lost his job in August 2013 due to an altercation with a customer, as probative that the Veteran became unable to work or find additional employment due to his PTSD since August 2013.  As such, based on a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that a 100 percent rating is warranted from August 1, 2013.  

In summation, a 30 percent rating, but no higher, is warranted for the Veteran's PTSD prior to August 1, 2013.  Thereafter, a 100 percent rating is warranted for PTSD.  


ORDER

Prior to August 1, 2013, entitlement to an initial increased rating of 30 percent for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary benefits.

An evaluation of 100 percent for PTSD from August 1, 2013, is granted, subject to the laws and regulations governing monetary awards.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


